Citation Nr: 1721748	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a left fifth toe amputation.

2.  Entitlement to service connection for a gastrointestinal disorder, to include a bowel condition, and to include as secondary to degenerative disc disease and strain of the thoracolumbar spine.

3.  Entitlement to a disability rating in excess of 10 percent prior to March 14, 2016, for degenerative disc disease and strain of the thoracolumbar spine, and in excess of 20 percent thereafter, to include on an extra-schedular basis.

4.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity sciatica.

5.  Entitlement to an earlier effective date prior to March 14, 2016, for the grant of service connection for right lower extremity sciatica.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2013, November 2015, and July 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At this hearing, the undersigned VLJ granted a motion to advance the appeal on the docket based on financial hardship.  See 38 C.F.R. § 20.900(c) (2016).

In May 2016, while the current claims were pending, the Veteran filed a claim for entitlement to service connection for "secondary conditions due to service connected degenerative disc disease and strain of the thoracolumbar spine, to include, but not limited to radiating numbness, sharp pain, burning sensation, sciatica, muscle atrophy, and altered gait."  The Board does not view this as a new claim and will consider all impairment caused by the Veteran's back disability in adjudicating his increased rating claims currently before the Board.

In April 2017, the Veteran filed claims for entitlement to service connection for a heart condition and a neck condition.  The Agency of Original Jurisdiction (AOJ) acknowledged these claims in a May 2017 letter to the Veteran and requested that he clarify his claims with more specificity and provide VA with evidence to support his claims.  The Board does not have jurisdiction over these issues and refers them to the AOJ for further development and adjudicative action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The preponderance of the evidence demonstrates that Veteran's irritable bowel syndrome (IBS) with rectal bleeding is secondary to the medication he takes for his service-connected back disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for IBS with rectal bleeding have been met.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming service connection for a gastrointestinal disorder, to include a bowel condition, as secondary to the medication he takes for his service-connected back disability.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a). 

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).

A January 2009 private medical note documents the Veteran experienced rectal bleeding, which the examiner felt was due to, at least in part, large doses of Ibuprofen.  The examiner advised the Veteran to lay off Ibuprofen and discontinue Percocet for the time being.  At a February 2009 private appointment, the Veteran reported experiencing an upset stomach when he took Oxycodone.  He indicated he had probably only used 15 tablets in the past three weeks.  An April 2016 letter from the Veteran's family physician, M. F., M.D. reflects that the Veteran experienced side effects from his medications needed for pain relief, including rectal bleeding.

At a May 2016 VA examination, the Veteran reported he experienced "stomach problems" since he was diagnosed with his back disability, which he described as issues with constipation, diarrhea, bloating, nausea, vomiting, upper abdominal pain/aching, and lower abdominal cramping.  He stated he experienced alternating diarrhea and constipation; he would go approximately two days without having a bowel movement and then would experience multiple episodes of loose stools for several days.  He also acknowledged bloody stools daily and indicated he had a recent colonoscopy, which was normal.  The Veteran reported his symptoms worsened when taking medication for his back condition (Oxycodone, Ibuprofen, and Naproxen) and that while he attempted to limit the medication he took, most days he could not function without it.  The examiner diagnosed IBS and determined that it was less likely than not due to medication for the Veteran's back condition.  The examiner reasoned that although nonsteroidal anti-inflammatory drugs (NSAIDs) and Oxycodone have gastrointestinal side effects, the Veteran did not experience any relief of his symptoms when he attempted not to take his medication.  The examiner noted that the Veteran was off both Naproxen and Ibuprofen and was now on OxyContin, which did not change his gastrointestinal symptoms; if anything, his symptoms worsened over time despite different measures with new medications, reducing the dosage, etc.  In a December 2016 VA addendum opinion, a medical professional found the Veteran's IBS was less likely as not aggravated by medication used to treat his back condition, reasoning that while the medications include gastrointestinal disturbances as side effects, the Veteran's gastrointestinal disturbances were transient and the side effects due to these medication decreased with decreasing the dose or go away when medication is removed.

At his March 2017 videoconference hearing before the Board, the Veteran's representative indicated that the May 2016 and December 2016 opinions were not based on an accurate depiction of the medical evidence of record or the Veteran's statements he made at the examination.  The Veteran testified that in the past five or so years that there was no period when he was not taking medication for his back condition.  He reported taking Oxycodone, OxyContin, a number of NSAIDs; currently, he was taking Tramadol in addition to Oxycodone.  The Veteran testified that if he lessened the dosage of the medications he noticed a lessening in the severity of symptoms and bleeding.  The Veteran's representative indicated that in 2009 one of the Veteran's private physicians opined that the Veteran's rectal bleeding was due to chronic Ibuprofen use.  The Veteran's spouse testified that doctors took the Veteran off Ibuprofen due to his high blood pressure and switched him to Oxycodone, which increased his rectal bleeding. 

The Board finds that resolving all doubt in his favor, the Veteran's IBS and rectal bleeding are at least as likely as not aggravated by pain medication for his service-connected back disability.  A thorough review of the evidence reflects that the Veteran has consistently been on various pain medication throughout the period on appeal.  The Board also finds his statements regarding the onset and severity of his symptoms to be competent and credible.  The Veteran's private physician acknowledged in a 2009 treatment note and in an April 2016 letter that the Veteran's rectal bleeding was due to medication.  Furthermore, the December 2016 medical professional provided an opinion which acknowledged that the Veteran's medication caused the Veteran's IBS symptoms to increase in severity. 

Resolving all doubt in this favor, the Board finds that service connection for IBS with rectal bleeding is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for IBS with rectal bleeding is granted. 


REMAND

TDIU

At the Veteran's March 2017 videoconference hearing before the Board, he raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis, due to his service-connected back disability and right lower extremity sciatica.  Therefore, this issue has been added to the cover page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  The RO has not adjudicated this issue in the first instance; therefore, the Board does not have jurisdiction to consider it and a remand is required.

The Board also finds additional development is required.  Specifically, the Veteran must be provided with the requisite statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU.  The RO must also request that the Veteran complete and return VA Form 21-8940, the application for increased compensation based on unemployability and invite him to submit any additional evidence in support of his claim.  Moreover, the evidence reflects that in July 2016 the Veteran submitted an application for vocational rehabilitation.  On remand, these records must be obtained and associated with the evidence of record.

Increased Rating for a Back Disability, Increased Rating for Right Lower Extremity Sciatica, and an Earlier Effective Date for Right Lower Extremity Sciatica

At his March 2017 hearing, the Veteran's representative also requested that the Board consider whether an extra-schedular rating is appropriate for the Veteran's claim for an increased rating for his back disability.  Although extra-schedular consideration and TDIU are not inextricably intertwined as a matter of law, both adjudications require a complete picture of a claimant's service-connected disabilities and their effect on employability.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Where a remand of TDIU is necessary to obtain potentially favorable material evidence, such as vocational rehabilitation records, which may also be relevant to the issue of referral for extra-schedular consideration, remand of both issues is warranted.  See Todd v. McDonald, 27 Vet. App. 79, 90 (2014).

Moreover, the Veteran's spouse submitted a March 2016 statement outlining discrepancies between what she witnessed at the Veteran's March 2016 VA spine examination and what was documented in the examination report.  On remand, the Board finds the Veteran should be afforded a new examination to evaluate the severity of his back disability and associated neurological impairment.  In this regard, the issue of an increased rating for right lower extremity sciatica is inextricably intertwined with the increased rating for the Veteran's back disability; therefore, those issues must be remanded so they can be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board also acknowledges that some claims are so intimately connected to or related to each other that they should not be the subject of piecemeal adjudication.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).  Accordingly, the issue of an earlier effective date for the grant of service connection for right lower extremity sciatica must also be remanded.  See id.

Right Ankle Disability

The Veteran is claiming service connection for a right ankle disability, to include as secondary to his service-connected left fifth toe amputation.  His claim was previously denied by the RO because there was no diagnosed right ankle disability present during the period of the claim.

At his March 2017 videoconference hearing, the Veteran's representative indicated they were submitting private medical reports demonstrating that the Veteran had diagnoses of right ankle peroneal impingement and tendinitis.  The representative also referenced a private December 2012 treatment note which reflects the Veteran's service-connected left fifth toe amputation with associated numbness has caused the Veteran to shift his gait and that the Veteran's treating provider speculated it was possible his gait alteration caused problems with the right ankle.

In May 2012, the Veteran sought treatment complaining of pain along the lateral aspect of the right foot and ankle for the past few months.  He did not recall any specific injuries to his feet or ankle, only having these tendon pains for the past few months, with a gradual increase in severity and frequency.  He noted the acute onset of pain occurred while he was working on a ladder, resulting in his need to seek urgent care.  The examiner assessed sinus tarsitis of the right foot, peroneal tendinopathy of the lateral right foot, and a skewfoot deformity.  The examiner also determined that the pain in the Veteran's right foot appeared to be consistent with "more of an overload syndrome favoring the left lower extremity."  A December 2012 treatment note documents that the Veteran reported right ankle pain since approximately 2005.  The Veteran discussed his history of altered gait on the left with the possibility of contribution to the right ankle and indicated that podiatrists in the past had told him this was a possibility but that it was difficult to know to what extent this directly contributed.  An April 2015 private treatment note indicates the Veteran experienced synovitis of the right ankle and that it was responding to cortisone injections.  A November 2015 private treatment note documents evidence of Achilles tendinitis, peroneal tendon pain and synovitis of the bilateral feet and ankles.  The examiner noted a prior magnetic resonance imaging (MRI) examination revealed a tear of the peroneal tendon of the right ankle.  Based on the foregoing diagnoses, the Board finds that medical opinions regarding the etiology of all diagnosed right ankle disabilities must be obtained.

In this regard, the Board wishes to point out that several private treatment notes reflect that the Veteran has attributed his right ankle pain to his in-service motor vehicle accident.  However, the Board notes that July 1988 treatment records following the Veteran's in-service motor vehicle accident indicated that he complained of left ankle pain; there are no complaints of right ankle or foot pain in his service treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative the requisite statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU and invite him to submit additional evidence in support of his claim.  Additionally, request that the Veteran complete VA Form 21-8940, the application for increased compensation based on unemployability. 

2.  Obtain all available VA Vocational Rehabilitation and Employment (VRE) records and associate them with the evidence of record before the Board.  All efforts to obtain these records must be documented in the claims file.  If the Veteran did not follow through with his application for vocational rehabilitation and there are no available records, this must also be documented in the claims file.

3.  Afford the Veteran the appropriate VA examination(s), by an examiner other than the one who performed the March 2016 examination, to determine the current severity of his service-connected back disability and any related neurological manifestations.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims file.

Following a complete review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to provide the following opinion:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right lower extremity sciatica was present prior to March 14, 2016.  In providing this opinion, the Board draws the examiner's attention to a private medical report from the Mayo Clinic dated January 2009 which documents that the Veteran experienced burning and numbness in his right leg.

* If the examiner answers the above question in the affirmative, he or she must provide the date at which it is at least as likely as not (50 percent probability) that right lower extremity sciatica first manifested and must also describe the severity of the right lower extremity sciatica (mild, moderate, moderately severe, severe).  If the examiner finds that right lower extremity sciatica symptoms varied in severity during the period of the claim, he or she is requested to provide the specific time periods identify the evidence demonstrating any variation in symptomatology.

The examiner is informed that in formulating the requested opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for each opinion must be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which led the examiner to his or her conclusion.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

4.  Afford the Veteran for the appropriate VA examination(s) to determine the etiology of all right ankle disabilities.  All pertinent symptomatology and findings must be reported in detail, and any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims file.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to provide the following:

* First, identify all right ankle disabilities present during the period of the claim (from April 2012 to the present).

* With regard to each identified right ankle disability, determine whether it is at least as likely as not (50 percent probability or higher) that the right ankle disability began in or was caused by the Veteran's active duty service.

* With regard to each identified right ankle disability, determine whether it is at least as likely as not (50 percent probability or higher) that the right ankle disability was caused by the Veteran's service-connected residuals of a left fifth toe amputation, to include as due to an altered gait.

* With regard to each identified right ankle disability, determine whether it is at least as likely as not (50 percent probability or higher) that the right ankle disability was aggravated by the Veteran's service-connected residuals of a left fifth toe amputation, to include as due to an altered gait.

The Board notes that while some post-service private medical treatment records document that the Veteran injured his right ankle during service, his service treatment records only document an in-service left ankle injury.

The examiner is informed that in formulating the requested opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for each opinion must be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which led the examiner to his or her conclusion.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  In order to avoid an additional remand, the AOJ must review the examination reports and medical opinions to ensure they are adequate and that they comply with the Board's specific remand instructions.  If deficient in any manner, corrective action must be taken at once. 

7.  Then, the Veteran's claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


